      Case 1:20-cv-01923-CCC-CA Document 30 Filed 08/25/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

HAROLD SANFORD CARTER, III,  :                 CIVIL ACTION NO. 1:20-CV-1923
                             :
                Plaintiff    :                 (Judge Conner)
                             :
           v.                :
                             :
ULLI KLEMM, DARRELL WIREMAN, :
JILL J. SPYKER,              :
                             :
                Defendants   :

                                       ORDER

      AND NOW, this 25th day of August, 2021, upon consideration of defendants’

partial motion (Doc. 11) to dismiss, and for the reasons set forth in the

accompanying Memorandum, it is hereby ORDERED that:

      1.     The motion (Doc. 11) is GRANTED as set forth in the accompanying
             Memorandum.

      2.     Plaintiff is granted leave to file an amended complaint within 21 days
             from the date of this order. The amended complaint shall fully comply
             with Rules 8 and 20 of the Federal Rules of Civil Procedure, shall be
             direct and concise, and shall stand alone without reference to any
             other document filed in this matter. See FED. R. CIV. P. 8(e). Plaintiff is
             strictly cautioned that the inclusion of separate, unrelated claims and
             parties will be considered a failure to comply with an order of court.
             See FED. R. CIV. P. 20.

      3.     In the event plaintiff fails to file a timely amended complaint by the
             deadline in paragraph 2, this action will proceed on the remaining
             claims set forth in plaintiff’s initial complaint.

      4.     Discovery shall be completed on or before November 17, 2021. In
             accordance with Local Rule of Court 5.4 (b), the parties shall refrain
             from filing discovery requests with the court.

      5.     Dispositive motions shall be filed on or before December 17, 2021.
Case 1:20-cv-01923-CCC-CA Document 30 Filed 08/25/21 Page 2 of 2




6.   No extensions of the pre-trial schedule shall be granted absent good
     cause. See FED. R. CIV. P. 16(b).

7.   Any motions or briefs filed after the expiration of the applicable
     deadline, without prior leave of court, shall be stricken from the
     record.

8.   The scheduling of a final pre-trial conference and the trial date of this
     matter is deferred pending disposition of dispositive motions.



                                /S/ CHRISTOPHER C. CONNER
                                Christopher C. Conner
                                United States District Judge
                                Middle District of Pennsylvania
